—Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about May 30, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that *445he committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the fifth degree, and placed him with the New York State Office of Children and Family Services in a limited secure facility for a period of 18 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility. The credible evidence warranted the conclusion that defendant was a participant in the drug transaction (see People v Williams, 172 AD2d 448, affd 79 NY2d 803). Concur— Tom, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.